NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 10-2808
                                       ___________

                         OSCAR HUMBERTO VALLADARES,
                                            Petitioner
                                     v.

                  ATTORNEY GENERAL OF THE UNITED STATES
                     ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A088-964-087)
                      Immigration Judge: Honorable Mirlande Tadal
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    May 11, 2011
              Before: SLOVITER, CHAGARES and WEIS, Circuit Judges

                                Opinion filed: May 23, 2011
                                      ___________

                                        OPINION
                                       ___________

PER CURIAM.

              Oscar Humberto Valladares petitions for review of the Board of

Immigration Appeals‟ (“BIA” or “Board”) final order of removal. The Government has

filed a motion to dismiss the petition for lack of jurisdiction. For the reasons that follow,

we will grant the motion and dismiss the petition for review for lack of subject matter
                                              1
jurisdiction.

                                               I.

                Valladares, a native and citizen of Honduras, entered the United States in

June 1998. In August 2008, he was served with a Notice to Appear, charging him with

removability under Immigration & Nationality Act (“INA”) § 212(a)(6)(A)(i), as an alien

present in the United States without admission or parole. Valladares conceded

removability and applied for cancellation of removal under INA § 240A(b)(1) [8 U.S.C. §

1229b(b)(1)], claiming that returning to Honduras would cause his daughter to suffer

exceptional and extremely unusual hardship.1

                At an April 2009 administrative hearing, Valladares testified that before the

Immigration Judge (“IJ”) that he has an eleven-year-old son who was born in Honduras,

and a four-year-old daughter who was born in the United States. Both children live in the

United States with Valladares and his wife, also a Honduran citizen.2 Valladares testified

that, although his daughter is in good health, he does not want to relocate to her to

Honduras because of the country‟s high crime rate. He also fears that because the

country‟s unemployment rate is high, he will be unable to adequately support her.


       1
        This provision provides, in relevant part, that the Attorney General may cancel
the removal of an alien who was continuously present in the United States for at least ten
years before applying, who is of good character, who has not committed certain crimes,
and who has established that removal would result in exceptional and extremely unusual
hardship to the alien‟s spouse, parent, or child, who is a permanent resident or citizen of
the United States. See INA § 240A(b)(1).
       2
           Valladares‟ wife had temporary protected status at the time of the hearing.
                                               2
Valladares testified that his daughter was learning to speak and write in both Spanish and

English, and that if he is returned to Honduras, his family would likely accompany him.

              The IJ denied Valladares‟ application for cancellation of removal,

determining that he failed to demonstrate exceptional and extremely unusual hardship to

his family, including his six-year-old United States citizen daughter. The IJ noted that

Valladares‟ children, as well as he and his wife, are in good health. In addition, although

Valladares claimed that, based on the economic situation in Honduras, he would not be

able to financially support his daughter, the IJ determined that he provided no substantive

evidence suggesting that he would be unable to work if removed. Specifically, the IJ

noted that Valladares has considerable skills as an auto mechanic and owns a successful

auto repair business in the United States.

              Valladares appealed the IJ‟s decision and, in May 2010, the BIA affirmed

without opinion. Valladares timely petitioned for review of that determination.

                                             II.

              We have jurisdiction to review final BIA orders under 8 U.S.C. §

1252(a)(1). But as the parties recognize, that jurisdiction is restricted by 8 U.S.C. §

1252(a)(2)(B)(i), which limits judicial review of discretionary agency actions. Mendez-

Moranchel v. Ashcroft, 338 F.3d 176, 179 (3d Cir. 2003); Patel v. Att‟y Gen., 619 F.3d

230, 232 (3d Cir. 2010) (“We lack jurisdiction to review discretionary decisions made

pursuant to 8 U.S.C. § 1229b, including „exceptional and extremely unusual‟ hardship

determinations.”). However, we may still review colorable constitutional claims or
                                              3
questions of law. Patel, 619 F.3d at 232. Dressing a fundamentally discretionary claim

in legal clothing does not grant jurisdiction that would otherwise be proscribed. Pareja v.

Att‟y Gen., 615 F.3d 180, 186-87 (3d Cir. 2010).

              Valladares first argues that the IJ and BIA erred by failing to consider the

“cumulative effect” of the hardship faced by his daughter as is required under Matter of

Recinas, 23 I. & N. Dec. 467 (BIA 2002), and that in doing so, the agency deprived him

of an “individualized determination” of his evidence. (Petitioner‟s Brief “(Pet. Br.” at 8-

9.) Valladares‟ poorly developed argument fails to identify any aspect of the IJ‟s

decision that would support either allegation. Moreover, as the Government argues, such

claims “do not raise constitutional claims or questions of law.” Cospito v. Att‟y Gen.,

539 F.3d 166, 170 (3d Cir. 2008) (addressing arguments that IJ, inter alia, “gave „short

shrift to crucial evidence‟” and “„simply looked at individual factors‟ rather than provide

an evaluation of the factors in the aggregate”) (citation omitted). We agree that

Valladares‟ allegations “amount to nothing more than quarrels over the exercise of

discretion and the correctness of the factual findings reached by the agency.” Id.

Accordingly, we must dismiss the claim for lack of jurisdiction. See id. at 171.3

              Valladares also argues that the BIA denied him due process by failing to

review his case de novo, issuing only a “two-line affirmance without opinion.” (Pet. Br.

at 10.) We have held, however, that the BIA‟s affirmance without opinion pursuant to


3
  We nevertheless note that, contrary to Valladares‟ assertion, IJ expressly considered the
evidence cumulatively. (See Administrative Record at 44.)
                                             4
the streamlining regulations does not constitute a violation of due process. See Dia v.

Ashcroft, 353 F.3d 228, 238 (3d Cir. 2003) (en banc). Because Valladares has not

presented a colorable legal or constitutional challenge, we must dismiss the claim for lack

of jurisdiction.

               Based on the foregoing, we will grant the Government‟s motion and

dismiss the petition for review for lack of subject matter jurisdiction.




                                              5